15 Mich. App. 534 (1969)
166 N.W.2d 635
SIMASKO
v.
TOWNSHIP OF HARRISON
Docket No. 4,913.
Michigan Court of Appeals.
Decided January 28, 1969.
Leave to appeal denied April 16, 1969.
Application for certiorari filed August 18, 1969.
L. Edwin Wenger, for plaintiff.
Hunter D. Stair, for defendant.
Application for certiorari filed in the Supreme Court of the United States August 18, 1969. See 381 Mich. 815.
*535 PER CURIAM:
In 1966, plaintiff filed an action to quiet title against defendant, who held a deed under a delinquent tax sale in 1958. The lower court entered a judgment dismissing the complaint and quieting title in the defendant on the basis of laches.
Plaintiff contends that laches did not bar his suit because improper notice of redemption was served on his grantor, according to CL 1948, § 211.140 (Stat Ann 1960 Rev § 7.198). The statute requires service of the notice on the last grantee of record by the sheriff of the county of the grantee's residence or of the county where the grantee may be found. Here, a deputy sheriff of an adjoining county served plaintiff's grantor.
The trial judge did not err by finding plaintiff guilty of laches, thus barring his equitable remedies. Laches, designed to protect future innocent parties from the failure promptly to assert a right, arose after a reasonable time following plaintiff's grantor's notice of the 1958 tax sale. Aztec Cooper Co. v. Auditor General (1901), 128 Mich. 615; Cook v. Hall (1900), 123 Mich. 378. Furthermore, a landowner who has notice that his land has been sold for taxes must have the sale set aside in circuit court within one year thereafter, no matter how he obtained notice. Odgers v. Lentz (1947), 319 Mich. 502. The lower court correctly determined that plaintiff had notice of the tax sale and that the lengthy delay in filing his action against defendant precluded plaintiff's successful assertion of rights in the property.
Affirmed.
QUINN, P.J., and McGREGOR and V.J. BRENNAN, JJ., concurred.